





CITATION:
Zenteno v. Ticknor, 2011 ONCA 722



DATE: 20111118



DOCKET: C52310



COURT OF APPEAL FOR ONTARIO



MacPherson and LaForme JJ.A. and Hackland J. (
ad hoc
)



BETWEEN



Lina Jeannette Ruiz Zenteno



Applicant/Respondent



and



David John Ticknor



Respondent/Appellant



Chris Argiropoulos, for the appellant



Mark D. Staats, for the respondent



Heard and released orally:
November 17,
          2011



On appeal from judgment of Justice John Cavarzan of the
          Superior Court of Justice, dated May 20, 2010.



ENDORSEMENT



[1]

Because he did not fulfill certain undertakings, the appellants
    pleadings were struck and the matter proceeded as a default judgment hearing. 
    The only witnesses at the hearing were Ms. Zenteno and her sister.

[2]

The application judge awarded Ms. Zenteno a lump sum payment for spousal
    support in the amount of $193,385 to be secured by a charge on the property
    owned by the appellant and a 2002 automobile to be transferred to her
    absolutely in the amount of $6,615 which is to be deducted from the lump sum
    award.

[3]

The sole issue on this appeal was the correctness of the trial judges order
    of a lump sum payment for spousal support and a securing of that order by way
    of charge against the appellants solely owned property.

[4]

Both parties agree, as do we, that this courts recent decision in
Davis
    v. Crawford
, 2011 ONCA 294 provides the principal
    authority for this appeal.  And, as
Davis
reminds us, appeal courts will
    not interfere with support orders unless the reasons disclose an error in
    principle, a significant misapprehension of the evidence or unless the award is
    clearly wrong.

[5]

In this case, there was sufficient evidence, limited as it was given the
    circumstances, upon which the application judge could order the lump sum
    payment he did.  In particular, his review of the evidence of the appellants
    abusive behaviour, intention not to pay spousal support and probable non-compliance
    with a court order were all supported by the evidence before him.

[6]

Accordingly, the appeal is dismissed.  Costs are payable to the
    respondent fixed at $4,000 inclusive of disbursements and HST, payable to Legal
    Aid Ontario.

J.C. MacPherson
    J.A.

H.S. LaForme
    J.A.

Charles Hackland J. (
ad hoc
)


